Exhibit 10.1
 
SEVERANCE AGREEMENT AND MUTUAL RELEASE


THIS SEVERANCE AGREEMENT AND MUTUAL RELEASE (hereinafter referred to as
“Agreement”) is made and entered into this 12th day of September, 2012 by and
between Anthony Roth (hereinafter referred to as “Roth”) and ContinuityX
Solutions, Inc. (hereinafter referred to as “Corporation”).


RECITALS


Roth is currently the Executive Vice President, Treasurer, Director and
Corporate Secretary of the Corporation and has heretofore acted as the Chief
Financial Officer of the Corporation, collectively known as “Officer” and the
positions collectively known as “Offices.”


Roth and the Corporation executed an “Employment Contract” on or about April 30,
2011 terminating March 31, 2013; attached hereto and incorporated herein as
Exhibit 1.


It is the desire of the parties, among other things, to state the terms and
conditions of the severance of their relationship as employee and employer;
terminate the Employment Contract and to provide payments to or on behalf of
Roth in exchange for which he and the Corporation make certain mutual pledges
specified below.


NOW, THEREFORE, in consideration of the promises and the mutual covenants and
representations made herein, the adequacy and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


The above Recitals are incorporated herein.


CONSIDERATION TO ROTH


1.           Roth’s employment with the Corporation shall terminate effective
September 12, 2012.  Roth shall receive the remaining “Full Base Salary”
totaling $149,333.31 ($21,333.33 per month) due him through March 31, 2013;
together with the monthly automobile allowance of $750, per month; totaling
$5,250 and the remote office expense of $950, per month; totaling $6,650.  All
payments provided pursuant to this Paragraph No. 1 shall be less standard
payroll deductions and the payments described in this Paragraph No. 1 shall be
provided to Roth in accordance with the regular payroll date for all employees
at the Corporation.  Except as otherwise provided in this Agreement, Roth shall
not be entitled to any wages, benefits, or other form of remuneration or
compensation from Corporation after March 31, 2013.


2.           Roth is awarded a “Bonus” of $34,133, as a pro-rata bonus of 20% of
annual base salary, for the eight months served, as an Officer in Calendar year
2012; the same shall be added to the Accrued Compensation, as later defined in
Paragraph No. 4.


3.           Roth shall be entitled to elect a continuation of his Group Health
Plan coverage to the full extent permitted by 29 U.S.C. §§ 1161-1167.  Roth
shall receive all related information related to COBRA, and except as otherwise
provided pursuant to this Agreement, the Corporation shall pay for the
continuation of Group Health Plan coverage through COBRA through and including
September 30, 2013.
 
 
1

--------------------------------------------------------------------------------

 

 
4.          Roth is entitled to receive “Accrued Compensation” in the amount of
$345,132. The Accrued Compensation together with the Bonus of $34,133 shall be
payable per the systematic payroll severance  over eighteen (18) months, on the
fifteenth and thirtieth day of each month commencing, April 15, 2013, in the
amount of $21,070.28 per month $10,535.14 per payroll period”; with the final
payment on September 30, 2014.


5.          The Corporation shall repay to Roth the outstanding loan from Roth
in full totaling $9,301.00 upon execution of this Agreement.


6.          Roth shall execute the “Stock Purchase Agreement” as per Exhibit 2
attached hereto and incorporated herein.


7.         The Corporation shall release Roth from any and all claims and choses
of action and shall indemnify him from any and all claims and choses of action
brought against the Corporation and/ or against Roth in his capacity as an
employee, officer and director of the Corporation, including but not limited to
the Roth Guarantees defined below, except with respect to any action or inaction
on his part which gives rise to a claim or legal action against the
Corporation..


8.         The Corporation shall use best efforts to obtain the release of
Roth’s personal guarantees to financial institutions and equipment leases that
are owed money from the Corporation (“Roth Guarantees”).  If the Roth Guarantees
are not released by March 31, 2013; the Corporation shall pay Roth a monthly
“Guarantee Fee” of the lesser of (A) .025%, times the outstanding balance of the
Roth Guarantees, or (B)  two thousand ($2,000) dollars per month on the first
day of the preceding month commencing April 1, 2013 and the first day of every
month thereafter until such time the Roth Guarantee is released.




 9.        The Corporation shall reimburse Roth $2500.00 upon the execution of
this Agreement, for attorney fees incurred by Roth in connection with the
drafting and his representation as it relates to this Agreement.


CONSIDERATION TO THE CORPORTION


A.         Roth agrees to resign as an Officer from the Offices and a Director
effective upon execution of this Agreement.


B.         Roth agrees to immediately return to the Corporation documents or
property belonging to Corporation including, but not limited to, confidential
and proprietary information, trade secrets, keys, credit cards, company cars,
personal computers and mobile telephones.
 
C.         Roth agrees to release the Corporation except for the Corporation’s
obligations pursuant to this Agreement.
 
 
 
2

--------------------------------------------------------------------------------

 

 
ROTH’S COOPERATION AND RELEASES


I.           In return for the benefits provided pursuant to this Agreement,
Roth agrees to cooperate and provide assistance in the future to Corporation in
the event he is a party, witness, or potential witness, to any litigation that
involves or arises from Roth’s prior employment with Corporation.  Such services
shall include, but not be limited to, truthfully testifying (and preparing to
testify) as a witness in any proceeding or otherwise providing information or
assistance to Corporation in connection with any claim or suit.  Roth agrees to
cooperate with Corporation regarding any pending or subsequently filed
litigation, claims or other disputed items involving Corporation or any
affiliate that relate to matters within the knowledge or responsibility of Roth
during his employment.  The Corporation agrees to pay reasonable expenses
incurred by Roth in connection with Roth’s cooperation.  Without limiting the
foregoing, Roth agrees (i) to meet with Corporation’ representatives, its
counsel or other designees at mutually convenient times and places with respect
to any items within the scope of this provision; (ii) to provide truthful
testimony regarding same to any court, agency or other adjudicatory body; and
(iii) to provide Corporation with notice of contact or communication by any
adverse party.  Except as may be required by law, Roth further agrees that he
will not assist any such adverse party or such adverse party's representatives,
including but not limited to discussing or otherwise answering any question or
inquiry regarding any aspect of Roth’s prior employment with Corporation.


II.           For and in consideration of the foregoing,  except for the
Corporation’s obligations herein, Roth hereby releases Corporation, together
with its past and present officers, directors, employees, agents, shareholders,
representatives, stockholders, subsidiaries, divisions, successors, assigns,
affiliated, related and/or parent corporations, and all of their respective past
and present officers, directors, agents, employees, shareholders, and
representatives), from any and all claims made, to be made, or which might have
been made of whatever nature since the beginning of time, including those that
arose as a consequence of employment with Corporation, or arising out of the
termination of the employment relationship, or arising out of any acts committed
or omitted during or after the existence of the employment relationship, all up
through and including the date hereby, including, but not limited to, those
claims which were, could have been, or could be the subject of an administrative
or judicial proceeding filed either by Roth or on his behalf under any federal,
state or local law or regulation, including but not limited to, actions at
common law or equity, in contract or tort, and including, but not limited to,
claims for back pay, front pay, wages, bonuses, fringe benefits, any form of
discrimination (including but not limited to claims of race, color, sex/gender,
handicap/disability, religion, national origin, marital status, veteran status,
sexual orientation or preference, or age discrimination) under Titles 29 and 42
of the United States Code, Title VII of the Civil Rights Act of 1964, the
Pregnancy Discrimination Act of 1978, the Employee Retirement Income Security
Act of 1974, the Civil Rights Act of 1991, the Americans With Disabilities Act
of 1990, the Family and Medical Leave Act of 1993, the Occupational Safety and
Health Act, the Civil Rights Act of 1866, the Fair Labor Standards Act of 1938,
as amended, the Rehabilitation Act of 1973, as amended, the Uniformed Services
Employment and Reemployment Rights Act, the Genetic Information
Nondiscrimination Act, together with all other actions at common law, either at
law or in equity, in contract or tort, all claims for assault, battery,
intentional or negligent infliction of emotional distress, wrongful or
retaliatory discharge, public policy violations, whistleblower, interference
with contract or a prospective economic relationship, invasion of privacy,
defamation, libel, slander, any and all claims seeking recover for lost wages,
emotional distress, pain and suffering, employee benefits, service letter,
seniority, reinstatement, attorney’s fees, costs, interest, actual, compensatory
and punitive damages.
 
 
3

--------------------------------------------------------------------------------

 
 
III.           By execution of this Agreement, Roth expressly waives any and all
rights or claims arising under the Age Discrimination in Employment Act of 1967
(“ADEA”) and:


(a)           Roth acknowledges that his waiver of rights or claims arising
under the ADEA is in writing and is understood by him;


(b)           Roth expressly understands that this waiver refers to rights or
claims arising under the ADEA;


(c)           Roth expressly understands that by execution of this Agreement,
Roth does not waive any rights or claims under the ADEA that may arise after the
date the waiver is executed;


(d)           Roth acknowledges that the waiver of his rights or claims arising
under the ADEA is in exchange for the consideration outlined above, which is
substantially above and beyond that to which he is otherwise entitled under
Corporation’s policies;


(e)           Roth acknowledges that Corporation is expressly advising him to
consult with an attorney of his choosing prior to executing this Agreement;


(f)            Roth acknowledges that he has been advised by Corporation that he
is entitled to at least twenty-one (21) days from receipt of this Agreement
within which to consider this Agreement;


(g)           Roth acknowledges that he has been advised by Corporation that he
is entitled to revoke (in the event he executes this Agreement) his waiver of
rights or claims arising under the ADEA within seven (7) days after executing
this Agreement and that said waiver will not and does not become effective or
enforceable until the seven (7) day revocation period has expired;


(h)           Roth understands that this waiver is not requested in connection
with an exit incentive or employment termination program;


(i)           The parties agree that should Roth exercise his right to revoke
the waiver under subparagraph (g) hereof, this entire Agreement and its
obligations are null and void and of no effect; and


IV.           Roth acknowledges that after he resigns he shall continue to
assist the Corporation, on a reasonable basis, on an “as needed” basis
 
 
4

--------------------------------------------------------------------------------

 
 
THE CORPORATION’S INDEMNIFICATION AND RELEASE OF ROTH


V.           For and in consideration of the foregoing,  except for the Roth’s
obligations pursuant to this Agreement, the Corporation, its officers directors,
shareholders and all its and their successors hereby release Roth from any and
all claims made, to be made, or which might have been made of whatever nature
since the beginning of time, including those that arose as a consequence of
employment with Corporation, or arising out of the termination of the employment
relationship, or arising out of any acts committed or omitted during or after
the existence of the employment relationship, all up through and including the
date hereby, including, but not limited to, those claims which were, could have
been, or could be the subject of an administrative or judicial proceeding filed
under any federal, state or local law or regulation, including but not limited
to, actions at common law or equity, in contract or tort.  In amplification
there of the Corporation shall indemnify Roth of all of Roth’s Guarantees. Such
indemnification shall include attorney fees and court costs incurred by Roth.


(a)           This Agreement shall be governed by and construed according to the
laws of the State of Illinois.


(b)           ROTH ACKNOWLEDGES THAT HE HAS READ THIS SEVERANCE AGREEMENT AND
MUTUAL RELEASE CONSISTING OF FIVE (5) PAGES, THAT THE ONLY CONSIDERATION FOR
SIGNING THIS SEVERANCE AGREEMENT AND MUTUAL RELEASE ARE THE TERMS STATED ABOVE,
THAT NO OTHER PROMISE OR AGREEMENT OF ANY KIND HAS BEEN MADE BY ANY PERSON OR
ENTITY WHATSOEVER TO CAUSE HIM TO SIGN THIS AGREEMENT, THAT HE IS COMPETENT TO
EXECUTE THIS AGREEMENT, THAT HE FULLY UNDERSTANDS THE MEANING AND INTENT OF THIS
AGREEMENT, THAT HE HAS CONSULTED WITH AN ATTORNEY OR HAS VOLUNTARILY DECIDED NOT
TO DO SO, AND THAT HE IS EXECUTING THIS AGREEMENT KNOWINGLY AND VOLUNTARILY AS
AN ACT OF HIS OWN FREE WILL AND ACCORD.
 

Date: September  12th, 2012       CONTINUITYX SOLUTIONS, INC.         By:   /s/
David Godwin     September 12, 2012         By: /s/ Anthony Roth     Anthony
Roth      

 
 
 
5

--------------------------------------------------------------------------------

 




CAUTION: READ BEFORE SIGNING.
THIS IS A RELEASE OF ALL OF YOUR RIGHTS


 
 

Date:  09/06/2012   /s/ Anthony Roth       Anthony Roth

 
 
STATE OF     Massachusetts            )
)  SS
COUNTY OF    Middlesex                 )


Comes now Anthony Roth, who states to me that he has read and understands the
foregoing Separation Agreement, Offer of Compromise and Release and agrees to
and accepts its terms and conditions as a free act of his own volition.


Sworn to before me this   6   day of      September,           2012


 

 
/s/ Steve Wyatt                               
Notary Public

 


My Commission Expires:


April 22, 2016         

 
 
6

--------------------------------------------------------------------------------

 

 
Exhibit 1
Employment Contract
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Exhibit 2
Form of Stock Purchase Agreement
 
 
 
 

--------------------------------------------------------------------------------

 
 
STOCK PURCHASE AGREEMENT


This STOCK PURCHASE AGREEMENT (the “Agreement”) is dated the ____ day of
September, 2012 by and between ANTHONY ROTH (the “Seller”) and each Person named
on the Schedule of Buyers attached hereto (each such individual or entity,
individually, a “Buyer” and all of such Persons, collectively, the “Buyers”).


RECITALS


WHEREAS, Seller owns Twenty Million One Hundred Thousand (20,100,000) shares of
common stock, $.001 par value per share, of ContinuityX Solutions, Inc., a
Delaware corporation (the “Company”) (such shares, together with any other
shares held by Seller as a consequence of his owning such shares, either as a
result of any bonus issuance, consolidation, division, subdivision, conversion,
reclassification, split, or otherwise, and together with all rights and benefits
attaching to all of such shares, including, without limitation, all dividends,
voting rights and all other rights associated therewith, being hereinafter
collectively referred to as the “Stock”); and


WHEREAS, Seller desires to sell to Buyers, and Buyers desire to purchase from
Seller, upon the terms and subject to the conditions contained herein, Two
Million Six Hundred Fourteen Thousand Three Hundred (2,614,300) shares of the
Seller’s Stock (the “Purchased Stock”), which Purchased Stock shall be purchased
on the date hereof (the “Closing” and the date of the Closing sometimes referred
to as the “Closing Date”), all for the total purchase price of Two Hundred Fifty
Thousand Dollars ($250,000) (the “Purchase Price”); and


WHEREAS, the Buyers purchasing the Purchased Stock shall each purchase the
amount of Purchased Stock set forth opposite such Buyer’s name on the Schedule
of Buyers attached hereto; and


NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:
 
ARTICLE I
RECITALS, EXHIBITS, SCHEDULES


The foregoing recitals are true and correct and, together with the Exhibits and
Schedules referred to in this Agreement, are hereby incorporated into this
Agreement by this reference.


ARTICLE II
INTERPRETATION


In this Agreement, unless the express context otherwise requires: (i) the words
“herein,” “hereof” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement; (ii)
references to the words “Article” or “Section” refer to the respective Articles
and Sections of this Agreement, and references to “Exhibit” or “Schedule” refer
to the respective Exhibits and Schedules annexed hereto; (iii) references to a
“party” mean a party to this Agreement and include references to such party’s
permitted successors and permitted assigns; (iv) references to a “third party”
mean any individual, sole proprietorship, joint venture, partnership, company,
corporation, association, cooperation, trust, estate, governmental authority, or
any other entity of any nature whatsoever (“Person”) not a party to this
Agreement; (v) the terms “dollars” and “$” means United States dollars; (vi)
wherever the word “include,” “includes” or “including” is used in this
Agreement, it will be deemed to be followed by the words “without limitation.”
 
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE III
PURCHASE AND SALE OF STOCK


3.1           Purchase and Sale.  Subject to the satisfaction (or waiver) of the
terms and conditions of this Agreement, and in exchange for the Purchase Price,
the Seller hereby agrees to sell, transfer, convey and deliver to each of the
Buyers, and each of the Buyers hereby agrees to purchase, at the Closing, all of
the Seller’s right, title and interest in and to the Purchased Stock, free and
clear of all liens, claims, pledges, restrictions on the transfer of same, and
encumbrances of any nature or kind (collectively, “Encumbrances”), each of the
Buyers purchasing that number of shares of the Purchased Stock as set forth in
the Schedule of Buyers, in exchange for the portion of the Purchase Price
applicable to each Buyer as reflected on the Schedule of Buyers.


3.2           Purchase Price.  As consideration for the Purchased Stock, each of
the Buyers shall pay to the Seller a portion of the Purchase Price applicable to
each Buyer based on the number of shares of the Purchased Stock purchased by
each Buyer, all as set forth in the Schedule of Buyers.


3.3           Closing Date. The Closing shall take place simultaneously with the
execution of this Agreement by the Seller and the Buyers, subject to
satisfaction of the conditions to the Closing set forth in this Agreement.


3.4           Form of Payment; Mechanics of Closing.  Subject to the terms and
conditions of this Agreement, on the Closing Date: (i) each Buyer shall deliver
to the Seller, by wire transfer of immediately available U.S. funds to an
account designated by Seller, its respective portion of the Purchase Price, as
set forth in Section 3.2; and (ii) the Seller shall deliver to the Company’s
transfer agent (the “Transfer Agent”), on behalf of and for the benefit of the
Buyers, the original certificate representing the Stock, together with stock
powers and other proper instruments of assignment or endorsement, as the Buyers
may request or require, duly executed by the Seller (together with medallion
guaranteed signatures, as may be required by the Transfer Agent), and together
with an irrevocable letter from Seller to the Transfer Agent in the form
attached hereto as Exhibit “A” (the “Letter of Instruction”), irrevocably
authorizing and directing the Transfer Agent to transfer the Purchased Stock to
each of the Buyers, in the amounts reflected in the Schedule of Buyers, and in
accordance with Article X below.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SELLER


The Seller hereby makes the following representations and warranties to each of
the Buyers, each of which the Seller hereby represents to be true and correct on
the date hereof and each of which shall be deemed made again as of the Closing
Date and represented by the Seller to be true and correct in all respects as of
the Closing Date.
 
 
2

--------------------------------------------------------------------------------

 
 
4.1           Power and Authority.  The Seller has the requisite competence and
authority to execute and deliver this Agreement, to perform his obligations
hereunder and to consummate the transactions contemplated hereby without any
consent or joinder from any other Person.  Seller is not insolvent or unable to
pay his debts as they come due.  This Agreement and each of the other documents,
instruments and agreements executed by the Seller in connection herewith
constitute the valid and legally binding agreements of Seller, enforceable
against Seller in accordance with their respective terms.


4.2           Stock.  Seller is the sole owner and registered holder of the
Stock, free and clear of any and all Encumbrances. The Stock is duly authorized,
properly and validly issued, fully paid and non-assessable, and all taxes, fees
or charges related to the issuance or transfer of such Stock have been timely
paid. Upon tender of the Purchase Price to the Seller in the manner contemplated
by this Agreement at the Closing, ownership of the Purchased Stock shall be
transferred to and vested in each of the Buyers, respectively and as applicable,
free and clear of all Encumbrances. There are no shareholders’ agreements or
other agreements of any kind restricting the transfer of any portion of the
Stock or otherwise affecting the Stock in any manner or respect.


4.3           No Violations.  Neither the execution, delivery nor performance of
this Agreement or any other documents, instruments or agreements executed by the
Seller in connection herewith, nor the consummation of the transactions
contemplated hereby: (i) constitutes a violation of or default under (either
immediately, upon notice or upon lapse of time): (A) any provision of any
contract or agreement by which the Seller or the Stock may be bound; (B) any
order, writ, decree or any other judgment of any nature whatsoever; or (C) any
law, rule or regulation; or (ii) will or could result in the creation or
imposition of any Encumbrance upon, or give to any Person any interest in or
right to, any portion of the Stock.


4.4           Encumbrances.  There is no Encumbrance and there is no agreement,
arrangement or obligation to create or give an Encumbrance in relation to any of
the Stock.  No Person has claimed to be entitled to an Encumbrance or any
benefit thereunder in relation to any of the Stock.


4.5           Litigation.  The Seller is not subject to any litigation or any
proceedings of any nature or kind whatsoever that could in any way affect this
Agreement or the sale and transfer of the Purchased Stock as contemplated
hereby.


4.6           Transfer of Stock.  The Purchased Stock, when transferred and sold
in accordance with this Agreement to each Buyer, will be so sold and transferred
in compliance with all applicable United States federal and state securities
laws.  The sale and transfer of the Purchased Stock by Seller to each Buyer is
exempt from: (i) the registration and prospectus delivery requirements of the
Securities Act of 1933, as amended; and (ii) the registration and/or
qualification provisions of all applicable state and provincial securities and
“blue sky” laws.


4.7           Full Disclosure.  All the representations and warranties made by
the Seller herein, and all of the statements, documents or other information
pertaining to the transaction contemplated herein or made or given by the
Seller, are complete and accurate, and do not omit any information required to
make the statements and information provided, in light of the transaction
contemplated, non-misleading, accurate and meaningful.


 
3

--------------------------------------------------------------------------------

 


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE BUYERS


Each Buyer hereby makes the following representations and warranties to the
Seller, each of which each Buyer hereby represents to be true and correct on the
date hereof and each of which shall be deemed made again as of the Closing Date
and represented by each Buyer to be true and correct in all respects as of the
Closing Date.


5.1          Power and Authority.  Each Buyer has the requisite competence and
authority to execute and deliver this Agreement, to perform his respective
obligations hereunder and to consummate the transactions contemplated hereby
without any consent or joinder from any other Person.  This Agreement and each
of the other documents, instruments and agreements executed by each Buyer in
connection herewith constitute the valid and legally binding agreements of each
Buyer, respectively and as applicable, enforceable against each Buyer in
accordance with their respective terms.


5.2           No Violations.  Neither the execution, delivery nor performance of
this Agreement or any other documents, instruments or agreements executed by
each Buyer in connection herewith, nor the consummation of the transactions
contemplated hereby: (i) constitutes a violation of or default under (either
immediately, upon notice or upon lapse of time): (A) any provision of any
contract or agreement by which a Buyer may be bound; (B) any order, writ, decree
or any other judgment of any nature whatsoever; or (C) any law, rule or
regulation.


5.3           Litigation.  Each Buyer represents that he is not subject to any
litigation or any proceedings of any nature or kind whatsoever that could in any
way affect this Agreement or such Buyer’s obligations to purchase its applicable
portion of the Purchased Stock as contemplated hereby.


ARTICLE VI
INTERPRETATION AND SURVIVAL OF
REPRESENTATIONS AND WARRANTIES


6.1           Interpretation.  Each warranty and representation made by Seller
in this Agreement or pursuant hereto is independent of all other warranties and
representations made by Seller in this Agreement or pursuant hereto (whether or
not covering identical, related or similar matters) and must be independently
and separately satisfied.  Exceptions or qualifications to any such warranty or
representation shall not be construed as exceptions or qualifications to any
other warranty or representation.


6.2           Reliance by Buyer.  Notwithstanding the right or opportunity any
of the Buyers may have had to investigate the Seller, the Company, the Company’s
business and assets, and notwithstanding any knowledge of facts determinable by
any of the Buyers as a result of such investigation or right of investigation,
each of the Buyers has the unqualified right to rely upon the representations
and warranties made by the Seller in this Agreement.  Each and every
representation and warranty of the Seller made herein is material to the
decision of each Buyer to enter into this Agreement and to consummate the
transactions contemplated herein.


6.3           Survival.  All representations and warranties of the Seller and
Buyers made in this Agreement or pursuant hereto shall survive the date hereof,
the Closing, the consummation of the transactions contemplated hereby, the
termination of this Agreement and any investigation.
 
 
4

--------------------------------------------------------------------------------

 

 
ARTICLE VII
CONDITIONS PRECEDENT TO THE BUYERS’ OBLIGATIONS TO PURCHASE


The obligation of each Buyer hereunder to purchase its respective portion of the
Purchased Stock at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions (in addition to any other
conditions precedent elsewhere in this Agreement), provided that these
conditions are for the Buyers’ sole benefit and may be waived by each Buyer at
any time in its sole discretion:


7.1           The Seller shall have delivered to the Transfer Agent the Stock,
certificates representing the same, duly endorsed for transfer to each Buyer, as
applicable, or with duly executed stock powers transferring the same (with
medallion guaranteed signatures, if required by the Transfer Agent), together
with the Letter of Instruction contemplated by Section 3.4;


7.2           The representations and warranties of the Seller shall be true and
correct in all respects as of the date when made and as of the Closing Date, as
though made at that time, and the Seller shall have performed, satisfied and
complied in all respects with the covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Seller at
or prior to Closing.


7.3           The Seller shall have executed such other agreements,
certificates, confirmations or resolutions as the Buyers may require to
consummate the transactions contemplated by this Agreement.


ARTICLE VIII
OBLIGATIONS AT CLOSING AND ADDITIONAL COVENANTS


8.1           Obligations of the Seller to the Buyers.  On the Closing Date, the
Seller hereby covenants and agrees to execute and deliver, or cause to be
executed and delivered, as applicable, to the Buyers, the following:


(a)          The Purchased Stock applicable to each Buyer and certificates
representing the same, duly endorsed for transfer to each Buyer, as applicable,
or with duly executed stock powers transferring the same (with medallion
guaranteed signatures, if required by the Transfer Agent), all as may be
required by this Agreement;


(b)          The Letter of Instruction, authorizing the Transfer Agent to issue
new certificates in each Buyer’s name in the amounts as set forth in the
Schedule of Buyers;


(c)           The Seller shall execute and deliver a voting agreement
substantially in the form attached hereto as Exhibit “B”, pursuant to which
Seller gives and grants unto a designee of Harvey Birdman and Richard Danzansky,
the right to vote all of the Seller’s Stock not otherwise sold to a Buyer
hereunder or under the “Second Purchase Agreement” (as hereinafter defined);


(d)           Such other documents and instruments as are contemplated by this
Agreement or as may reasonably be requested by Buyers to further evidence the
transactions contemplated hereby.
 
 
5

--------------------------------------------------------------------------------

 

 
8.2           Buyer’s Obligations to the Seller at Closing.  On the Closing
Date, each Buyer agrees to execute and deliver, or cause to be executed and
delivered, as applicable, to Seller, the following or otherwise to take the
following actions:


(a)           Each Buyer shall cause to be delivered to Seller, by wire transfer
and as otherwise required by this Agreement, a portion of the Purchase Price
applicable to each Buyer based on the number of shares of the Purchased Stock
purchased by each Buyer, all as set forth in the Schedule of Buyers;


(b)           Such other documents and instruments as are contemplated by this
Agreement or as may reasonably be requested by Seller to further evidence the
transactions contemplated hereby.


8.3 Additional Covenants.


(a)           Second Purchase Agreement.  The Seller acknowledges that in
addition to the sale of the Purchased Stock pursuant to this Agreement, it is
the intention of Seller to also sell an additional Four Million Three Hundred
Eighty-Five Thousand Seven Hundred (4,385,700) shares of the Stock to certain
other buyers for an aggregate net price (after payment of fees associated with
the Second Purchase Agreement) of Four Hundred Fifty Thousand Dollars
($450,000), pursuant to a stock purchase agreement substantially similar to this
Agreement (the “Second Purchase Agreement”).  The Seller understands,
acknowledges and agrees that the Buyers hereunder would not enter into this
Agreement or purchase the Purchased Stock unless the Seller also enters into the
Second Purchase Agreement and sells such additional shares of the Stock per the
Second Purchase Agreement as hereby contemplated.  In that regard, the Seller
hereby agrees and acknowledges that Seller’s obligation to enter into the Second
Purchase Agreement and to sell such additional shares of the Stock as hereby
contemplated is an affirmative obligation of the Seller, which obligation, if
not fulfilled by Seller, may be enforced by the Buyers hereunder, at law or in
equity, including, without limitation, by an action for specific
performance.  It is anticipated that the Second Purchase Agreement will be
available for execution by Seller and the buyers thereunder within ten (10)
business days of the Closing Date, and that the closing under the Second
Purchase Agreement shall take place within thirty (30) days from the execution
thereof.  The parties agree that the closing under the Second Purchase Agreement
shall in any event take place within forty-five (45) days from the Closing Date;
provided, however, if the failure to close under the Second Purchase Agreement
within such forty-five (45) day period is caused, directly or indirectly, by
Seller, then Seller shall nonetheless remain obligated hereunder and under the
Second Purchase Agreement, if already executed, to convey such remaining shares
of Stock as hereby and thereby contemplated, notwithstanding the failure to
close within such time period.


ARTICLE IX
INDEMNIFICATION


9.1          Seller’s Obligation to Indemnify.  Seller hereby agrees to
indemnify and hold each Buyer, and each Buyer’s affiliates and subsidiaries, and
each of their respective stockholders, directors, officers, members, managers,
trustees, employees, agents, and attorneys, and their respective successors and
assigns (collectively, the “Buyer Indemnified Parties”), forever harmless from
and against the aggregate of all expenses, losses, costs, deficiencies,
liabilities, dues, assessments, fines, penalties, fees, costs, amounts paid in
settlement and damages of any nature or kind (including, without limitation,
costs and expenses of counsel and paralegals, costs of investigation and
defense, at all trial and appellate levels), whether or not arising from any
demand, threat, claim, suit, action, litigation, investigation, study,
arbitration, administrative hearing, other proceeding and whether or not
involving a third party claim (collectively, the “Losses”), incurred or suffered
by the Buyer Indemnified Parties, or any one of them, arising out of, resulting
from or in any other way related to, directly or indirectly: (i) any breach or
inaccuracy of any of the representations and warranties made by Seller in this
Agreement or incorporated into this Agreement, or (ii) any breach of the
covenants or agreements made by Seller in or pursuant to this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
 
9.2           Buyers’ Obligation to Indemnify.  Each Buyer hereby agrees to
indemnify and hold Seller forever harmless from and against the aggregate of all
Losses, incurred or suffered by Seller, arising out of, resulting from or in any
other way related to, directly or indirectly: (i) any breach or inaccuracy of
any of the representations and warranties made by Buyers in this Agreement or
incorporated into this Agreement, or (ii) any breach of the covenants or
agreements made by Buyers in or pursuant to this Agreement.


ARTICLE X
DELIVERY OF STOCK; TRANSFER AGENT MATTERS


10.1          Mechanics with Transfer Agent.  Immediately upon execution of this
Agreement by Seller and the Buyers, and prior to payment of any portion of the
Purchase Price to Seller for the Purchased Stock, the Seller shall deliver to
the Transfer Agent, the certificate for the Stock, stock powers, Letter of
Instruction and other deliveries required under and in accordance with this
Agreement.  Once the Transfer Agent confirms to counsel for the Buyers, by
e-mail, that Transfer Agent has received all required deliveries and payment of
all required fees from the Seller in order to transfer the Purchased Stock to
the Buyers as hereby contemplated, then the Buyers shall wire the Purchase Price
due to Seller, and the Seller shall cause the Transfer Agent to issue
certificates representing the Purchased Stock to each of the Buyers in the
amounts set forth in the Schedule of Buyers and otherwise in accordance with the
Letter of Instruction, and Seller shall cause the Transfer Agent to deliver such
certificates to each of the Buyers within five (5) business days from the
Closing Date.  Seller shall have the remaining shares of Stock not sold in the
Closing, and stock powers therefor, remain with Transfer Agent for the Second
Purchase Agreement.


10.2         Documents and Fees Required By Transfer Agent.  Seller shall be
obligated, at Seller’s sole expense, to promptly deliver to Transfer Agent,
prior to the Buyers’ obligation to pay any portion of the Purchase Price, any
legal opinions, confirmations, documents, or other instruments as may be
necessary or required by the Transfer Agent to deliver the certificates
representing any portion of the Purchased Stock to Buyers as contemplated by
this Agreement.  In addition, the Seller shall be obligated, at Seller’s sole
expense, to promptly pay to the Transfer Agent, prior to the Buyers’ obligation
to pay any portion of the Purchase Price, any fees, transfer taxes, or other
costs necessary or required by the Transfer Agent to deliver the certificates
representing any portion of the Purchased Stock to Buyers as contemplated by
this Agreement.


10.3         Injunction and Specific Performance.  The Seller specifically
acknowledges and agrees that in the event of any failure of the Seller or
Transfer Agent to deliver the original certificates representing any portion of
the Purchased Stock to each Buyer as required hereunder, Buyers will be
irreparably damaged and that damages at law would be an inadequate remedy if
this Agreement were not specifically enforced.  Therefore, in the event of any
such failure, each Buyer shall be entitled to obtain, in addition to all other
rights or remedies any Buyer may have, at law or in equity, a decree for
specific performance of the provisions of this Agreement, without being required
to show any actual damage or to post any bond or other security.


 
7

--------------------------------------------------------------------------------

 
 
ARTICLE XI
MATTERS RELATING TO THE BUYERS


11.1         Independent Nature of Buyers’ Obligations and
Rights.  Notwithstanding anything contained in this Agreement to the contrary,
the obligations of each Buyer under this Agreement are several and not joint
with the obligations of any other Buyer, and no Buyer shall be responsible in
any way for the performance of the obligations of any other Buyer under this
Agreement, or for compliance with any representations or warranties of any other
Buyer under this Agreement.  The decision of each Buyer to purchase any portion
of the Purchased Stock hereunder has been made by each such Buyer independently
of any other Buyer and independently of any information, materials, statements
or opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company or of its subsidiaries, if any, which may have been
made or given by any other Buyer.  Each Buyer acknowledges that no other Buyer
has acted as agent or fiduciary for any other Buyer in connection with making
its investment hereunder and that no Buyer will be acting as agent or fiduciary
for any other Buyer in connection with monitoring its investment in the
Purchased Stock, each Buyer hereby acknowledging that each of them has made its
own independent inquiries and due diligence with the Seller and the Company with
respect to its purchase of the Purchased Stock, and no Buyer has relied on any
other Buyer in making any such investment decisions. Each Buyer shall be
entitled to independently protect and enforce its rights under this Agreement,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any claim or proceeding for such purpose.  Each of the Buyers
acknowledge that, for reasons of administrative convenience, this Agreement has
been prepared and/or negotiated by counsel for one or more of the Buyers, and
that such counsel does not represent all of the Buyers with respect to the
transactions contemplated hereby, and each other Buyer has retained its own
counsel (or had the opportunity to do so) with respect to such transactions.  In
furtherance of the foregoing, and not in limitation thereof, the Buyers
acknowledge that nothing contained in this Agreement, and no action taken by any
Buyer pursuant thereto, shall be deemed to constitute any two or more Buyers as
a partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Buyers are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by this
Agreement.


ARTICLE XII
MISCELLANEOUS


12.1         Notices.  All notices of request, demand and other communications
hereunder shall be addressed to the parties as follows:


If to the Seller:                                                      Mr.
Anthony Roth
14330 Avalon Drive
Northborough, MA 01532
E-Mail:


If to the Buyers:                                                   See attached
Schedule of Buyers
 
 
 
8

--------------------------------------------------------------------------------

 

 
unless the address or any other information listed above is changed by the party
by like notice given to the other parties; provided, however, that
notwithstanding the following sentence, no notice of any change in the address
or other information listed above shall be deemed given unless and until
actually received by the party charges with notice thereof.  Notice shall be in
writing and shall be deemed received: (i) if mailed by certified mail, return
receipt requested, postage prepaid and properly addressed to the address above,
then three (3) business days after deposit of same in a regularly maintained
U.S. Mail receptacle; (ii) if mailed by Federal Express, UPS or other nationally
recognized overnight courier service, next business morning delivery, then one
(1) business day after timely deposit of same in a regularly maintained
receptacle of such overnight courier for next business day delivery; or (iii) if
hand delivered, then upon hand delivery thereof to the address indicated on or
prior to 5:00 p.m., EST, on a business day.  Any notice hand delivered after
5:00 p.m., EST, shall be deemed delivered on the following business
day.  Notwithstanding the foregoing, notice, requests or demands or other
communications referred to in this Agreement may be sent by facsimile or other
method of delivery, including e-mail or other electronic transmission, but shall
be deemed to have been given only when the sending party has confirmed (by reply
e-mail or some other form of written confirmation from the receiving party) that
the notice has been received by the other party.


12.2         Entire Agreement.  This Agreement, including the Exhibits attached
hereto and the documents delivered pursuant hereto, set forth all the promises,
covenants, agreements, conditions and understandings between the parties hereto
with respect to the subject matter hereof, and supersede all prior and
contemporaneous agreements, understandings, inducements or conditions, expressed
or implied, oral or written, except that the parties agree that Seller must also
sell additional Stock pursuant to the Second Purchase Agreement as set forth in
this Agreement.


12.3         Binding Effect.  This Agreement shall be binding upon the parties
hereto, their respective successors and permitted assigns.


12.4         Amendment.  The parties hereby irrevocably agree that no attempted
amendment, modification, or change of this Agreement shall be valid and
effective, unless the parties shall unanimously agree in writing to such
amendment, modification or change.


12.5         No Waiver.  No waiver of any provision of this Agreement shall be
effective, unless it is in writing and signed by the party against whom it is
asserted, and any such written waiver shall only be applicable to the specific
instance to which it relates and shall not be deemed to be a continuing or
future waiver.


12.6         Gender and Use of Singular and Plural.  All pronouns shall be
deemed to refer to the masculine, feminine, neuter, singular or plural, as the
identity of the party or parties or their personal representatives, successors
and assigns may require.


12.7         Execution.  This Agreement may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Agreement, and same shall become effective when counterparts have been
signed by each party and each party has delivered its signed counterpart to the
other party.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.
 
 
9

--------------------------------------------------------------------------------

 

 
12.8         Headings.  The article and section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of the Agreement.


12.9         Governing Law.  This Agreement shall be construed in accordance
with the laws of the State of Florida and any proceeding arising between the
parties in any manner pertaining or related to this Agreement shall, to the
extent permitted by law, be held in Broward County, Florida.


12.10       Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


12.11       Further Assurances.  The parties hereto will execute and deliver
such further instruments and do such further acts and things as may be
reasonably required to carry out the intent and purposes of this Agreement.


12.12       Prevailing Party.  If any party hereto is required to engage in
litigation or any other proceeding against any other party hereto, either as a
plaintiff, as defendant or otherwise, in order to enforce or defend any rights
under this Agreement and such litigation or other proceeding results in a final
judgment or other adjudication in favor of such party (“Prevailing Party”), then
the party or parties against whom said final judgment or other adjudication is
obtained shall be liable to and reimburse the Prevailing Party for all direct,
indirect or incidental expenses incurred in such litigation, including all
reasonable attorneys' fees, paralegals' fees, court costs and other expenses
incurred throughout all negotiations, trials or appeals undertaken in order to
enforce the Prevailing Party’s rights hereunder.


12.13       Performance on Business Days. The parties agree that in the event
that any date on which performance is to occur falls on a Saturday, Sunday or
state or national holiday, then the time for such performance shall be extended
until the next business day thereafter occurring.


12.14       Joint Preparation.  The preparation of this Agreement has been a
joint effort of the parties and the resulting documents shall not, solely as a
matter of judicial construction, be construed more severely against one of the
parties than the other.


12.15       Severability.  If any one of the provisions contained in this
Agreement, for any reason, shall be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, and this Agreement shall remain in full
force and effect and be construed as if the invalid, illegal or unenforceable
provision had never been contained herein.


[SIGNATURES ON THE FOLLOWING PAGE]
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above.
 
 

  SELLER:               ANTHONY ROTH         Date:           BUYERS:         See
attached Signature page for Buyers

 
 
 
 
11

--------------------------------------------------------------------------------

 

 
SIGNATURE PAGE FOR STOCK PURCHASE AGREEMENT


WITH ANTHONY ROTH


By its execution below, the undersigned Buyer hereby acknowledges and agrees to
the terms set forth in the Stock Purchase Agreement to which this signature page
is attached.
 
 

For Entities:     ___________________________________
(Name of Entity)


By:________________________________
Name:______________________________
Title:_______________________________


Date:_______________________________
    For Individuals:    
___________________________________
Print Name:_________________________


Date:_______________________________




___________________________________
Print Name:__________________________


Date:_______________________________

 

 
If more than one individual, please check below how the investment is being
held:
□ Tenants in Common      □ Joint Tenants with Rights of Survivorship   □ Tenants
by the Entirety (spouses only)
 
 
12

--------------------------------------------------------------------------------

 
 
 
SCHEDULE OF BUYERS



                                                                 

 
 
 
13

--------------------------------------------------------------------------------

 
 
 
EXHIBIT “A”


LETTER OF INSTRUCTION
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT “B”


VOTING AGREEMENT
 
 
 
 
 

--------------------------------------------------------------------------------